902 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren E. MICKENS, Petitioner-Appellant,v.COMMONWEALTH OF VIRGINIA;  David Williams, Warden, PowhatanCorrectional Center, Respondents-Appellees.
No. 89-7691.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1990.Decided April 18, 1990.Rehearing Denied May 11, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (C/A No. 89-10-R)
Warren E. Mickens, appellant pro se.
Thomas Drummond Bagwell, Office of the Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Warren E. Mickens seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Mickens v. Commonwealth of Virginia, C/A No. 89-10-R (E.D.Va. June 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The case was decided by a magistrate exercising jurisdiction upon consent of the parties under 28 U.S.C. Sec. 636(c)(1)